The question presented for our consideration is the extent of the duty of the State to the owners and tenants of dwellings and outlying buildings adjoining property taken by the State for the purpose of housing mental defectives from surrounding counties and New York City. On the facts here we think there is no question as to the negligence of the State: the rules of the Mental Hygiene Department then in effect at this school show that elopers were to be kept "under close and constant observation", and the practice of the school was to provide constant attendance upon patients when they were outside the school buildings and to lock the doors at night when they were inside. When the State itself took these precautions it may not at the same time deny the necessity for them. Mental Hygiene Law, section 2, subdivision 3, makes the welfare of the community as well as the welfare of the mental defective reason for "supervision, control or care".
There is no question here but that Flood was an eloper. He had eloped from Rome State School and police officials found him wandering in the city of Poughkeepsie. From there he was taken to Wassaic State School and later, on November 1, 1935, formally transferred from the custody of the Rome State School to that of Wassaic State School. The case record from Rome State School, which was sent to the officials at Wassaic, revealed that Flood had "had to be kept on a lock-up ward" because of "his proclivity of running away". The case record showed that he had eloped "at least four times" from the Rome State School. When he reached Wassaic, since he was suffering from a communicable disease, he was placed in the ward of the hospital. On November 6, 1935, he escaped from that hospital ward through an open window, but was later returned to the hospital. The nurse who left him without supervision on February 19, 1936, went on duty in the hospital ward on November 23, 1935. No notice was ever given her that Flood was an eloper, nor that he had run away from Wassaic on November 6th. She was alone in the ward with about forty patients. Under instructions from one of the doctors she took ten or twelve of the patients, Flood among them, to the basement for a smoke at about seven *Page 48 
o'clock in the evening. After she lighted their cigarettes (since they were not permitted to have matches), she left them unattended for about ten minutes. During those ten minutes, so little supervision was there in the institution that Flood had the time and the opportunity to go upstairs to a bathroom where he had hidden some clothing three days before and to come down again and dress. Clearly there was negligence in supervision. One extra nurse in a hospital ward would have prevented the destruction of very considerable property. Patients in hospital wards in all hospitals, whether institutional or not, are always supervised. Particularly is that the case where the patients are suffering from communicable diseases. The alternative is not iron bars or armed guards. We do not think that in order to avoid engaging an extra nurse, or even several, or a proper number of employees, so that there may be proper supervision, that those who administer the Department of Mental Hygiene and the appropriate boards of visitors would place all these mental defectives, whether in hospital wards or not, under lock and key as prisoners. Yet that is what the State urges is the necessary result if it must pay his fire loss to the individual claimant, whose loss was so great that it exceeded his insurance coverage.
If there be negligence in supervision, then the only question is whether the conduct of the boy Flood should have been anticipated. As to that, we need do no more than quote the testimony of the clinical director of the school, who said that it is "impossible to state" what these patients will do in the future, whatever their past records. In addition, the claimants' expert witness testified that in his opinion Flood's judgment was so defective that danger from any fire which he set anywhere could reasonably be anticipated and that it was not safe for Flood to be at large.
The judgment should be affirmed, with costs.
LOUGHRAN, Ch. J., DESMOND, TOWNLEY* and HINKLEY**, JJ., concur with FULD, J.; CONWAY, J., dissents in opinion in which THACHER, J., concurs.
Judgments reversed, etc.
* Designated pursuant to section 5 of Article VI of State Constitution in place of LEWIS, J., disqualified.
** Designated pursuant to section 5 of Article VI of State Constitution in place of DYE, J., disqualified. *Page 49